Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 12-14, filed 3/30/202022, with respect to the drawing and specification objections have been fully considered and are persuasive.  The objections have been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 3/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,085,770 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Fowles (applicant’s representative) on 7/19/2022.

The application has been amended as follows: 
*Note – unlisted claims remain unchanged from the filing of 3/30/2022.
22. (Currently amended) A non-invasive intrapartum pelvic floor support device, comprising: 
a central compression element including a convex contact surface dimensioned and anatomically configured to extend longitudinally between an anterior portion and a posterior portion of the non-invasive intrapartum pelvic floor support device along a midline axis only from an anterior portion posterior to a vaginal opening of a patient to a posterior portion of the patient that is posterior to an anal orifice of the patient to thereby span across and cover the anal orifice of the patient without entering an anal canal and to not substantially interfere with a birthing canal of the patient during childbirth; 
a first compression element extending from the midline axis in a first lateral direction, the first compression element comprising a first outer surface and a first inner surface, the first inner surface configured to face a first buttock within a gluteal cleft of the patient when applied to the patient; 
a second compression element extending from the midline axis in a second lateral generally opposite the first lateral direction, the second compression element comprising a second outer surface and a second inner surface, the second inner surface configured to face a second buttock within the gluteal cleft of the patient when applied to the patient; 
a first securing member on the first inner surface, the first securing member comprising a first fastening arrangement; and 
a second securing member on the second inner surface, the second securing member comprising a second fastening arrangement, 
wherein the first and second securing members are configured to hold the intrapartum pelvic support device in pressurized engagement against tissue superficial to a pelvic floor of the patient, and 
wherein exterior edges of the non-invasive intrapartum pelvic floor support device define a perimetric boundary including respective lateral edges of the first compression element and the second compression element that are curved continuously from an anterior edge to a posterior edge of the non- invasive intrapartum pelvic floor support device.
Allowable Subject Matter
Claims 1-8, 10-18, 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claims 1, 16, 20 and 22, the closest prior art of record, Blurton et al (US 2007/0260163; hereinafter Blurton ‘163), discloses a non-invasive intrapartum pelvic floor support device (300) (Fig. 19), comprising: a central compression element (310) including a convex contact surface (312) dimensioned and anatomically configured to extend longitudinally between an anterior portion and a posterior portion of the non-invasive intrapartum pelvic floor support device along a midline axis (320) only from an anterior portion posterior to a vaginal opening of a patient to a posterior portion of the patient that is posterior to an anal orifice of the patient to thereby span across and cover the anal orifice of the patient without entering an anal canal (Figs. 14-16, 19, i.e. the device remains outside the anal canal 36) and to not substantially interfere with a birthing canal of the patient during childbirth (Fig. 20) ([0045]; [0049]-[0056]); a first compression element (330) extending from the midline axis in a first lateral direction, the first compression element comprising a first outer surface (334) and a first inner surface (338), the first inner surface configured to face a first buttock within a gluteal cleft of the patient when applied to the patient (Fig. 19; [0045], [0046]); a second compression element (340) extending from the midline axis in a second lateral generally opposite the first lateral direction, the second compression element comprising a second outer surface (344) and a second inner surface (348), the second inner surface configured to face a second buttock within the gluteal cleft of the patient when applied to the patient (Fig. 19; [0045], [0046]); a first securing member (420) on the first inner surface (338), the first securing member comprising a first fastening arrangement ([0048] – adhesive, [0049] – hook and loop); and a second securing member (430) on the second inner surface (348), the second securing member comprising a second fastening arrangement ([0048] – adhesive, [0049] – hook and loop), wherein the first and second securing members are configured to hold the intrapartum pelvic support device in pressurized engagement against tissue superficial to a pelvic floor of the patient (Fig. 19, 20; [0050], [0052]).  
Regarding claim 1, since the first (420) and second (430) securing members extend well past the lateral edge of the first (330) and second (340) compression elements (Fig. 17), the first and second fastening arrangements disposed on the first and second securing members also extend well past the lateral edge of the first and second compression elements and thus fail to meet the claimed language of claim 1.
Regarding claims 16 and 20, the non-invasive intrapartum pelvic floor support device (300) is made of a substantially rigid polycarbonate material and injection molded to its final form, a separate compliant pad 412 is then applied to the apex ([0057]).  Thus, the prior art fails to meet the claimed language of the varying rigidity from the central compression element laterally outwardly along the first and second compression elements as the elements are injection molded of the same material.
Regarding claim 22, the exterior edges of the non-invasive intrapartum pelvic floor support device (300) define a perimetric boundary having respective lateral edges of the first and second compression elements that curve along corners of the boundary, with substantially straight edges between the curves, and thus meet to fail the clamed language of a continuous curve from an anterior edge to a posterior edge of the device.
Therefore, the prior art of record does not disclose or fairly suggest either singly or combination the claimed non-invasive intrapartum pelvic floor support device as presently recited in independent claims 1, 16, 20 and 22   Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771